         Case 1:20-cv-04920-MKV Document 49 Filed 12/07/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 PFIZER INC.,

                               Plaintiff,

 v.

 UNITED STATES DEPARTMENT OF                        Case No. 1:20-cv-4920-MKV
 HEALTH AND HUMAN SERVICES, and
 ALEX M. AZAR II, in his official capacity as
 Secretary of Health and Human Services, and
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES
 OFFICE OF INSPECTOR GENERAL, and
 CHRISTI A. GRIMM, in her official capacity
 as Acting Inspector General in the Office of
 Inspector General for the U.S. Department of
 Health and Human Services,

                               Defendants.



        NOTICE OF MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF

       PLEASE TAKE NOTICE that upon the accompanying Declaration of Jennifer C. Guest,

the proposed amicus curiae brief attached thereto, and upon the accompanying Memorandum of

Law, the Pharmaceutical Research and Manufacturers of America (“PhRMA”) shall move this

Court, before the Honorable Mary Kay Vyskocil, United States District Judge, at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl St., New York, New York, at a date and time to be

determined by the Court, for an order granting leave to file the attached amicus curiae brief and

granting such other relief as the Court deems just and proper.




                                                1
        Case 1:20-cv-04920-MKV Document 49 Filed 12/07/20 Page 2 of 2




Dated: December 7, 2020.                  Respectfully Submitted,

                                          /s/ Jennifer C. Guest
                                          Joel McElvain (pro hac vice application
                                          pending)
                                          Jennifer C. Guest
                                          King & Spalding LLP
                                          1700 Pennsylvania Avenue, NW
                                          Suite 200
                                          Washington, DC 20006
                                          Telephone: (202) 626-9260
                                          Email: jguest@kslaw.com

                                          Counsel for the Pharmaceutical Research
                                          and Manufacturers of America




                                      2
